REQUESTED BY: C. P. Karthauser, Colonel, Nebraska State Patrol.
Does section 60-325, R.R.S. 1943 require carrying or display of the registration certificate for a fertilizer trailer as defined in section 60-301(22), R.S.Supp. 1978?
No.
Section 60-325, R.R.S. 1943, provides in part as follows:
   "No person shall operate or drive a motor vehicle, commercial trailer, or utility trailer on the public highways unless such vehicle shall at all times carry in or upon it, subject to inspection by any peace officer, the registration certificate furnished for it, . . ."
Fertilizer trailers are defined in section 60-301(22), R.S.Supp. 1978 as:
   ". . . any trailer designed and used exclusively to carry or apply agricultural fertilizer and having a gross weight including load thereon of twenty thousand pounds or less, which trailers shall carry on their license plate in addition to the registration number, the letter X;"
A trailer is defined in section 60-301(4), R.S.Supp. 1978, as including:
   ". . . every vehicle without motor power carrying persons or property and being pulled by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle;"
Obviously, a fertilizer trailer is not a motor vehicle. Therefore, unless a fertilizer trailer is somehow included within the definition of commercial trailer, semitrailer or utility trailer, it would fall outside the scope of section60-325 and, consequently, would not be required to carry the registration certificate furnished for it.
Both semitrailer and utility trailer are defined in section 60-301(5), R.S.Supp. 1978, and section 60-301(18), R.S.Supp. 1978, respectively. Neither definition would include a fertilizer trailer as specifically defined in section60-301. Hence, to be included within the provisions of section 60-325, a fertilizer trailer must be included within the definition of a commercial trailer.
Unfortunately, no statutory definition of a commercial trailer is provided in Chapter 60. An overall reading of Chapter 60 would indicate that a fertilizer trailer is not included within the definition of a commercial trailer.
As you point out, section 60-332, R.R.S. 1943, distinguishes between fertilizer and commercial trailers and separately provides for the registration fee for each. A fertilizer trailer is exclusively designed and used to carry or apply agricultural fertilizer. The term commercial trailer has a much broader application. While these terms are not necessarily mutually exclusive, the Legislature has chosen to make a statutory distinction.
Absent any authority to the contrary, it is our opinion that a fertilizer trailer is not included within the definition of commercial trailer and consequently falls outside the scope of section 325. As a result, it would not be required to carry the registration certificate furnished for it.